9/24/2019 Case 19-30460-wva “Deeies4 Sense Hereo) fer Spats 1 of 2

Te yi Office of the Secretary of State Jesse White

wee

OR eo

Corporation/LLC Search/Certificate of Good Standing

Corporation File Detail Report

File Number 53853013
Entity Name KURRIN & RICHARDS, INC.

Status
REVOKED

Revoked on Tuesday, 17 October 2006

Entity Information
Entity Type
CORPORATION

Type of Corp
FOREIGN BCA

Qualification Date (Foreign)
Wednesday, 22 May 1985

State
MISSOURI

Duration Date
PERPETUAL

Agent Information

EXHIBIT
Name _b_
VACATED A PAGS

 

https://www.ilsos.gov/corporatelic/CorporateLIcController 1/2
eee Case 19-30460-wva CORR CBES SFE iey2e/Ee? SPabe 2 of 2
Address
VACANT
BELLEVILLE , IL 62220

Change Date
Monday, 17 July 2006

Annual Report
Filing Date
Thursday, 11 May 2006

For Year
2006

Officers

President
Name & Address
LEO TIGUE 225 NORTH JACKSON ST BELLEVILLE, IL 62220

This information was printed from www.cyberdriveillinois.com, the official website of the Illinois Secretary of State's Office. Tue Sep 24 2019

https://www.ilsos.gov/corporatellc/CorporateLIcController 2/2
